Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Amendments as filed 11/04/2020 are entered.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
In page 10 of the Remarks, Applicant attempted to define pores and throats of rocks using ¶0058 of the original Specification.  
While the Examiner appreciates the effort to clarify the invention, however generally as a rule, limitations from the Specifications serve as a guide to understand the invention but are not to be a dictating factor for claim interpretation.  Therefore, to argue that the references of Sungkorn and Safonov do not discuss pores and throats in particular interpretation that applicant would like is not appropriate UNLESS the claims would amended to specify such definitions.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argues references Sungkorn only mentions pore once and does not even mention the term throat (page 11)t
Applicant then argues reference Safonov’s terms “pore” and “throat” are only in term of physical rock characteristic.  The Examiner respectfully challenges the assertion. Wouldn’t Applicant’s own invention are in term of physical rock characteristics too? The Specification in at least ¶0054 seems to concur with reference Safonov. 
Applicant alleges that it is not clear whether the image analysis in Safonov is machine learning based.  The Examiner respectfully points out that in at least ¶0028, Safonov makes clear that at least ANN (artificial neural network) is used for said analysis, is which a textbook example of machine learning concept. In the same paragraph, Safonov does mention machine learning in fact. 
As such, in lights of all the points above, the Examiner does not find the allegation that combination of Safonov and Sungkorn as failing to establish a prima facie case of obviousness as being persuasive. 
Withdrawal of rejections under section 112 and/or 101 is withdrawn in light of amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 20, 11-13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungkorn et al. (US 2020/0225177) in view of Safonov (US 2016/0328419).

As to claim 1:

Sungkorn discloses a method of performing microstructural analysis of a rock (Abstract, 0024, rock sample) implemented by one or more processors, the method comprising:

receiving a digital image of a microstructure of the rock; (Abstract, ¶0024 receiving an image of formation sample, i.e. a rock)
 processing the digital image using a trained computer-implemented machine learning model executed by the one or more processors to generate a plurality of rock features for the rock,  (See ¶0050-0052, 0056, using neural network to output features in the image, in this case a rock, i.e. rock features described by image textures)

(¶0057, 0074, 0075,0089, obtaining classification of rock sample based on the features )

causing a computing system to render output based on the classification of the rock. (See ¶0057, Fig. 5, ¶0068, 0096, rendered output in accordance with classification)

Sungkorn describes the process above where classification of a rock sample is done through image analysis to extract rock feature data.

Sungkorn however describes the analysis in a general manner and is silent on the specific of feature analysis, namely:
the generated plurality of rock features identify a pore space in the microstructure of the rock that includes one or more pores and one or more throats; applying a statistical process to the generated plurality of rock features using the one or more processors to generate a plurality of characteristics of the pore space; and classification of the rock is generated based on pore space characteristics. And wherein the generated plurality of rock features include one or more pore features representing the one or more pores and the one or more throat features representing the one or more throats. 

In a related field of endeavor, Safonov discloses a system for rock classification using neural network similar to that of Sungkorn, Safonov discloses features of the rock extracted include microstructure of the rock that include pore that include throats, for example grain size See ¶0028-0033, 0038-0043, using mathematical algorithm to determining matching degree (best matched) between the extracted feature and the stored databased, i.e. a statistical process, to determine the rock classification.  Features include pore and throat sizes and shapes which are representative of pores and throats per at least ¶0038)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sungkorn for image analysis of rock sample to incorporate the specific way of rock classification using pore space characteristics obtained via image analysis as detailed by Safonov above.  Such implementation advantageously ensure the best estimation of a rock type due to the fact the system performs the classification via matching process in which the result is obtained by considering which type is a best match (See ¶0005 of Safonov). 

As to claim 11:
Sungkorn discloses an apparatus, comprising:

at least one processing unit, and program code  (Abstract, 0033) configured upon execution by the at least one processing unit to: 
receive a digital image of a microstructure of the rock; (Abstract, ¶0024 receiving an image of formation sample, i.e. a rock)
See ¶0050-0052, 0056, using neural network to output features in the image, in this case a rock, i.e. rock features described by image textures)

process the generated plurality of characteristics using the one or more processors to generate a classification of the rock; (¶0057, 0074, 0075,0089, obtaining classification of rock sample based on the features )

cause a computing system to render output based on the classification of the rock. (See ¶0057, Fig. 5, ¶0068, 0096, rendered output in accordance with classification)

Sungkorn describes the process above where classification of a rock sample is done through image analysis to extract rock feature data.

the generated plurality of rock features identify a pore space in the microstructure of the rock that includes one or more pores and one or more throats; applying a statistical process to the generated plurality of rock features using the one or more processors to generate a plurality of characteristics of the pore space; and classification of the rock is generated based on pore space characteristics. And wherein the generated plurality of rock features include one or more pore features representing the one or more pores and the one or more throat features representing the one or more throats. 

See ¶0028-0033, 0038-0043, using mathematical algorithm to determining matching degree (best matched) between the extracted feature and the stored databased, i.e. a statistical process, to determine the rock classification.  Features include pore and throat sizes and shapes which are representative of pores and throats per at least ¶0038)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sungkorn for image analysis of rock sample to incorporate the specific way of rock classification using pore space characteristics obtained via image analysis as detailed by Safonov above.  Such implementation advantageously ensure the best estimation of a rock type due to the fact the system performs the classification via matching process in which the result is obtained by considering which type is a best match (See ¶0005 of Safonov). 


Claim 20 is directed to a computer product comprising a CRM with codes, when executed by a processing unit, to perform similar steps recited in the apparatus of claim 11 and thus is rejected by the same reasoning. 


Sungkorn in view of Safonov discloses all limitations of claim 1/11, wherein the trained machine learning model is a trained convolutional neural network model. (See Sungkorn, ¶0043, 0048, trained CNN)

As to claim(s) 3/13:
Sungkorn in view of Safonov discloses all limitations of claim 2/12, wherein the program code is further configured to:
generate the trained convolutional neural network model by:
identifying a plurality of training instances, wherein each training instance includes a first digital rock training image and a second digital rock training image, wherein the first digital rock training image captures a portion of a training rock where the training rock includes a training rock microstructure, and wherein the second digital rock training image captures the same portion of the training rock and identifies a training pore space within the training rock microstructure;

(See Sungkorn, ¶0049, a plurality of training images, having labels indicating classification/identification of object, which in this particular context of Sungkorn, a rock and its feature, are used to train the CNN(s),. In view of Safonov whose  ¶0028-0033, 0038-0043, matching (best matched) between the extracted feature such pore characteristic and the stored databased, i.e. a statistical process, to determine the rock classification)

See Sungkorn, ¶0048- 0050, 0054-0059, which describes the training process. Each training image set is used for each iteration of training, the weighs are adjusted through each iteration. High error on the first training iteration, however, successive iterations eventually minimize the error by adjusting the weights)

As to claim 6/16:
Sungkorn in view of Safonov discloses all limitations of claim 1/11, wherein receiving the digital image further comprises: receiving a horizontal image that captures a horizontal portion of the rock; and receiving a vertical image that captures a vertical portion of the rock, and wherein
the vertical image is substantially perpendicular to the horizontal image. (See ¶0034, 0044 of Sungkorn, a plurality of images of the sample are inputs to be analyzed by the CNN.  Note that each image is a collection of a pixels which has horizontal portion and a vertical portion showing a vertical feature and a horizontal feature, naturally vertical and horizontal feature are by perpendicular to each other by geometrical definition)

As to claim 8/18:
Sungkorn in view of Safonov discloses all limitations of claim 1/11, wherein the rock is a sedimentary rock and wherein the pore space separating the plurality of mineral particles is capable of containing hydrocarbons. (¶0036 of Safonov, rock can be sedimentary. “pore space separating the plurality of mineral particles is capable of containing hydrocarbons” merely narrates the natural property of sedimentary rocks”.  Furthermore, features/nature of a rock is rather irrelevant to the structures and process steps)

Claims 9, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungkorn et al. (US 2020/0225177) in view of Safonov (US 2016/0328419) and in further view of Price et al. (US 2015/0206315).
As to claim 9/19:    
Sungkorn in view of Safonov discloses all limitations of claim 1, wherein the digital image is among a plurality of digital images of the microstructure of the rock captured (See ¶0034, 0044 of Sungkorn, a plurality of images of the sample are inputs to be analyzed by the CNN, the method further comprising processing the plurality of digital images using the trained computer-implemented machine learning model executed by the one or more processors such that the generated plurality of rock features are generated at least in part from digital images (See ¶0050-0052, 0056, using neural network to output features in the image, in this case a rock, i.e. rock features described by image textures)
However neither discloses a plurality of images of the microstructure of the rock at different scale. 
Price, in a related field of endeavor, discloses a inputting a plurality of images at different scales of observation for image analysis (see ¶0039).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sungkorn in view of Safonov to incorporate Price’s multiple 
As to claim 10:
Sungkorn in view of Safonov and Price discloses all limitations of claim 9, wherein the plurality of digital images include two or more of an x-ray computerized tomography (CT) image, a micro-CT image, a nano-CT image, a confocal microscopy image, and an Focused Ion Beam Scanning Electron Microscope (FIB-SEM) image. (Sungkorn, ¶0034, the images can be CT, SEM, Safonov, ¶0020, 0025, MicroCT)


Claims 4, 14, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungkorn et al. (US 2020/0225177) in view of Safonov (US 2016/0328419) and in further view of Dvorkin et al. (US 2013/0308831).
As to claims 4/14:
Sungkorn in view of Safonov discloses all limitations of claim 11, however is silent on 

determining an area for each pore in the pore space; and determining an area for each throat in the pore space.
However Dvorkin also discloses segmentation process of rock image for identification, wherein pore space area and pore throat size is determined (See ¶0018, 0061, 0069,  0073-0075 of Dorvi, pore surface area, capillary diameter and grain size are determined)



As to claims 5/15:
Sungkorn in view of Safonov and Dvorkin discloses all limitations of claim 4/14, wherein applying the statistical process comprises: determining a pore connectivity index, wherein the pore connectivity index is a function of the area for each pore and the area for each throat. (See ¶ 0058, 0109 of Dvorkin)


Allowable Subject Matter
Claims 7/17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645